DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14- 16, 18- 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Futaki et al. (US Pub. No. 2016/0345119 A1).

	Regarding claim 14, Futaki teaches a communication method (see Fig. 6 wherein MTC UE as a terminal, eNB 43 as a first network device and eNB 45 as a second network device) comprising:
	receiving, by a first network device, second indication information from a second network device (see Fig. 6, step S406), the second indication information indicating a second network device supports enhanced signal transmission (see [0136] message in Step S406 may contain the ECM configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
 see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission). 

	Regarding claim 15, Futaki states as per claim 14, wherein the sending, by the first network device, first indication information comprises:
sending, by the first network device, a radio resource control connection reconfiguration message, wherein the radio resource control connection reconfiguration message comprises the first indication information; Futaki already discussed above see Fig. 6 S407 step.

	Regarding claim 16, Futaki states as per claim 14, wherein the receiving, by a first network device, second indication information from a second network device comprises:
receiving, by the first network device, a handover response message from the second network device, wherein the handover response message comprises the second indication information; Futaki already discussed above see Fig. 6 S406 step and [0136].

claim 18, Futaki states as per claim 14, wherein the enhanced signal comprises at least one of: an enhanced primary synchronization signal (PSS), an enhanced secondary synchronization signal (SSS), or an enhanced physical broadcast channel (PBCH); Futaki see [0040- 0049] PBCH.

	Regarding claim 19, Futaki states as per claim 14, wherein the enhanced signal comprises at least one of: an enhanced primary synchronization signal (PSS), an enhanced secondary synchronization signal (SSS), or an enhanced physical broadcast channel (PBCH); Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

	Regarding claim 20, Futaki states as per claim 14, wherein if the first or the second indication information indicates the second network device supports the enhanced signal transmission, the enhanced signal transmission is enabled; Futaki see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration i.e. first indication) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission and which is enable)).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7- 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Liu et al. (US Pub. No. 2018/0269962 A1).

Regarding claim 1, Futaki teaches a communication method (see Fig. 6 wherein MTC UE as a terminal, eNB 43 as a first network device and eNB 45 as a second network device), wherein the method comprises:
	receiving, by a terminal, first indication information from a first network device (see Fig. 6, step S407), the first indication information indicating a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	receiving, by the terminal, an enhanced downlink signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection reconfiguration complete message to second network device eNB 45, terminal starts M2M data with ECM hence implicitly states about terminal receives enhanced downlink signal from the second network device; however in a similar analogues art Liu in Fig. 7 teaches in steps 755, 760 and [0109] about.. the UE 115-e and target base station 105-e may establish connection 760. The target base station 105-e may use the downlink CE mode (coverage enhancement mode).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Fatuki to make system more standardized. Having a mechanism wherein terminal receives enhanced downlink signal from second base station; more standardized way handover/reconfiguration process can be carried out in the communication system.

	Regarding claim 2, Futaki in view of Liu states as per claim 1, wherein the enhanced signal comprises at least one of: an enhanced primary synchronization signal (PSS), an enhanced secondary synchronization signal (SSS), or an enhanced physical broadcast channel (PBCH); Futaki see [0040- 0049] PBCH; further refer to Liu [0086].

	Regarding claim 3, Futaki in view of Liu states as per claim 1, wherein the first indication information is comprised in a radio resource control connection reconfiguration message from the first network device; Futaki already discussed above see Fig. 6 S407 step.

	Regarding claim 4, Futaki in view of Liu states as per claim 1, wherein the method further comprises: reporting, by the terminal, capability information to the first network device, wherein the capability information indicates that the terminal supports the enhanced signal transmission; Liu see [0107] and Fig. 7 #720 the UE 115-e (i.e. may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements with CE and non-CE configurations for the source base station 105-d and the target base station 105-e. The UE 115-e may transmit measurement report 725 to the source base station 105-d. The UE 115-e may transmit measurement report 725 to the source base station 105-d. Based on the CE/non-CE measurement the source base station 105-d, at block 730, may determine that the target base station 105-e is to receive a handover of the UE 115-e.

	Regarding claim 5, Futaki in view of Liu states as per claim 1, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame; Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

	Regarding claim 7, Futaki in view of Liu states as per claim 1, wherein if the first indication information indicates the second network device supports the enhanced signal transmission, the enhanced signal transmission is enabled; Futaki see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission and which is enable)).

claim 8, Futaki teaches an apparatus, comprising: one or more processors, and a non-transitory storage medium coupled to the one or more processors, configured to store program instructions that when executed by the one or more processors, perform operations comprising (see Fig. 6 wherein MTC UE as an apparatus, eNB 43 as a first network device and eNB 45 as a second network device):
	receiving first indication information from a first network device (see Fig. 6, step S407), the first indication information indicating a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	receiving an enhanced downlink signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection reconfiguration complete message to second network device eNB 45, apparatus starts M2M data with ECM hence implicitly states about apparatus receives enhanced downlink signal from the second network device; however in a similar analogues art Liu in Fig. 7 teaches in CE mode (coverage enhancement mode).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Fatuki to make system more standardized. Having a mechanism wherein a apparatus receives enhanced downlink signal from second base station; more standardized way handover/reconfiguration process can be carried out in the communication system.

	Regarding claim 9, Futaki in view of Liu states as per claim 8, wherein the enhanced signal comprises at least one of: an enhanced primary synchronization signal (PSS), an enhanced secondary synchronization signal (SSS), or an enhanced physical broadcast channel (PBCH); Futaki see [0040- 0049] PBCH; further refer to Liu [0086].

	Regarding claim 10, Futaki in view of Liu states as per claim 8, wherein the first indication information is comprised in a radio resource control connection reconfiguration message from the first network device; Futaki already discussed above see Fig. 6 S407 step.

	Regarding claim 11, Futaki in view of Liu states as per claim 8, wherein the method further comprises: reporting, by the terminal, capability information to the first may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements with CE and non-CE configurations for the source base station 105-d and the target base station 105-e. The UE 115-e may transmit measurement report 725 to the source base station 105-d. The UE 115-e may transmit measurement report 725 to the source base station 105-d. Based on the CE/non-CE measurement the source base station 105-d, at block 730, may determine that the target base station 105-e is to receive a handover of the UE 115-e.

	Regarding claim 12, Futaki in view of Liu states as per claim 8, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame; Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

	Regarding claim 13, Futaki in view of Liu states as per claim 8, wherein if the first indication information indicates the second network device supports the enhanced signal transmission, the enhanced signal transmission is enabled; Futaki see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 

	Regarding claim 17, Futaki teaches as per claim 14, wherein the method further comprises:
	receiving, by the first network device, capability information reported by the terminal, wherein the capability information indicates that the terminal supports the enhanced signal transmission (see [0134] and Fig. 6 #S403… the MTC UE 41 performs data communication in accordance with the ECM configuration (M2M data with ECM).); and
	sending, by the first network device, a handover request message to the second network device (#S405), wherein the handover request message comprises the capability information (see [0135].. In Step S405, the eNB 43 sends a handover request for the MTC UE 41 to the eNB 45 (Handover Request). The handover request in Step S405 contains information indicating that the MTC UE 41, on which the handover to be performed, is executing the ECM (ECM activated).); here Futaki states in S403 of Fig. 6 about sending data with ECM (enhanced coverage mode); hence implicitly indicating that it has a support for ECM; however Liu clearly states in see [0107] and Fig. 7 #720 the UE 115-e (i.e. terminal) may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements with CE and non-CE configurations for the source base station 105-d and the target base station 105-e. The UE 115-e may transmit measurement report 725 to the source base station 105-d. The UE 115-e may 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Futaki to make system more effective. Having a mechanism wherein receiving, by the first network device, capability information reported by the terminal; greater way resources can be indicated in the communication system for efficient allocation/usage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Liu et al. (US Pub. No. 2018/0269962 A1) in view of Wang et al. (US Pub. No. 2017/0265174 A1).

	Regarding claim 6, Futaki in view of Liu teaches as per claim 1, wherein if the first indication information indicates the second network device supports the enhanced signal transmission (Futaki see [0137]), but Futaki fails to state about the first indication information comprises sending time information of the enhanced downlink signal; and the time information comprises a symbol number or comprises a subframe number and a symbol number; however Wang states in [0027] about .. The DCI scheduling a channel (e.g. PUSCH or PDCCH) requiring coverage enhancement may need to indicate resource assignment in both the time domain and the frequency domain. The resource assignment can be indicated in a resource assignment field. For indicate how many subframes and how many PRBs in the frequency domain are used for repetition. Optionally, the resource assignment field may also need to indicate the resource positions in the frequency domain. The total number of repetitions (the repetition number) can be the product of the subframe number in the time domain and the PRB number in the frequency domain in unit of PRB pair. For example, 100 repetitions (PRB pairs) can be reflected by 2 PRB.times.50 subframes, that is, the repetition number is 100. Alternatively, the repetition number can also be in unit of PRB. For example, 200 repetitions (PRBs) can be reflected by 2 PRB.times.100 slots (50 subframes). In the present disclosure, the unit of PRB pair is used to present the repetition number. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Futaki in view of Liu to make system more effective. Having a mechanism wherein the first indication information comprises sending time information of the enhanced downlink signal; and the time information comprises a symbol number or comprises a subframe number and a symbol number; greater way resources can be managed/utilized in the communication system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468